 
 
I 
111th CONGRESS
1st Session
H. R. 1785 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2009 
Mr. Berman (for himself, Mr. Daniel E. Lungren of California, Mr. Nadler of New York, Mr. McCaul, Mr. Schiff, Mrs. Blackburn, Mr. Coble, Mr. Weiner, and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To expedite adjudication of employer petitions for aliens of extraordinary artistic ability. 
 
 
1.Short titleThis Act may be cited as the Arts Require Timely Service (ARTS) Act.
2.Expedited adjudication of employer petitions for aliens of extraordinary artistic abilitySection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)) is amended—
(1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and
(2)in paragraph (6)(D)—
(A)by striking (D) Any and inserting (D)(i) Any;
(B)by striking Once the and inserting Except as provided in clause (ii), once the; and
(C)by adding at the end the following:

(ii)The Secretary of Homeland Security shall adjudicate each petition for an alien with extraordinary ability in the arts (as described in section 101(a)(15)(O)(i)), an alien accompanying such an alien (as described in clauses (ii) and (iii) of section 101(a)(15)(O)), or an alien described in section 101(a)(15)(P) (other than an alien described in section 214(c)(4)(A) (relating to athletes)) not later than 30 days after—
(I)the date on which the petitioner submits the petition with a written advisory opinion, letter of no objection, or request for a waiver; or
(II)the date on which the 15-day period described in clause (i) has expired, if the petitioner has had an opportunity, as appropriate, to supply rebuttal evidence.
(iii)If a petition described in clause (ii) is not adjudicated before the end of the 30-day period described in clause (ii) and the petitioner is an arts organization described in paragraph (3), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code for the taxable year preceding the calendar year in which the petition is submitted, or an individual or entity petitioning primarily on behalf of such an organization, the Secretary of Homeland Security shall provide the petitioner with the premium-processing services referred to in section 286(u), without a fee.. 
 
